Citation Nr: 1648092	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  11-12 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss. 

2.  Entitlement to service connection for residuals of a head injury, to include headaches and a back disability.

3.  Entitlement to service connection for residuals of a fall to the left side, to include neurological impairment of upper and lower extremities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1979, from March 2002 to April 2002, from September 2002 to October 2002, and from September 2005 to July 2007.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified before a hearing officer at the RO in April 2012.  A transcript of the hearing is of record.

In February 2016 the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss manifests Level II hearing loss in the right ear and Level III hearing loss in the left ear.

2.  The Veteran does not have any residuals of a TBI in service and has not manifested any residuals, to include chronic headaches and a back disability, at any time during the pendency of this claim.

3.  The Veteran does not have any residuals of a fall to the left side in service and has not manifested any residuals, to include neurological impairment of the upper and lower extremities, at any time during the pendency of this claim.

CONCLUSIONS OF LAW

1.  The criteria for a compensable initial rating for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).

2.  Residuals of a TBI were not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137; 38 C.F.R. § 3.303, 3.307, 3.309.

3.  Residuals of a fall to the left side were not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claim

Service connection for bilateral hearing loss was awarded in the July 2009 rating decision on appeal.  An initial noncompensable evaluation was assigned effective November 28, 2008.  The Veteran contends a compensable rating is warranted as his hearing loss affects his ability to communicate and requires hearing aids.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.
	
The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85(a) and (d).  

To evaluate the degree of disability for service-connected bilateral hearing loss, the Rating Schedule establishes eleven (11) auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The Veteran's most severe hearing loss was demonstrated at an April 2016 VA audiological examination.  An audiogram indicated pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
35
50
60
75
LEFT
40
40
55
70
80

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 84 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss.

The Veteran manifests a right ear puretone threshold average of 55 Hz and a speech recognition score of 88 percent.  This translates to Level II hearing under Table VI.  The left ear manifests a puretone threshold average of 61 Hz and a speech recognition score of 84 percent.  This translates to Level III hearing under the Table VI.  Level II hearing in the right ear and Level III hearing in the left ear warrants a noncompensable evaluation under the applicable criteria.  38 C.F.R. § 4.85, Diagnostic Code 6100.  Thus, a compensable evaluation is not warranted for the Veteran's bilateral hearing loss.  The Board has considered whether the Veteran has an exceptional pattern of hearing loss as described by 38 C.F.R. § 4.86, but there is no evidence of such.  The Board is sympathetic to the Veteran's complaints related to his hearing loss, but finds that there is no schedular basis for granting a compensable rating.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's hearing loss.  The Veteran's condition manifests reduced hearing acuity that affects his ability to hear and understand other speakers.  These manifestations are contemplated in the rating criteria and the rating criteria are therefore adequate to evaluate the Veteran's condition.  In addition, the record does not indicate that the Veteran manifests an additional disability that is attributable to the combined effect of his multiple service-connected conditions.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  As the Veteran's hearing loss is contemplated by the rating criteria, a referral for consideration of an extraschedular rating is not warranted.  The record also does not demonstrate an exceptional circumstance where the evaluation of the condition fails to capture all the symptoms of the service-connected disability.  Id.

Entitlement to a TDIU is also an element of all claims for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   A claim for TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106   (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  

In this case, the record is negative for evidence that the Veteran is unemployable due to service-connected hearing loss.  The Veteran has continued to work throughout the claims period and none of the medical or lay evidence indicates that the Veteran's noncompensable hearing loss prevents him from maintaining substantially gainful employment.  Therefore, remand of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected hearing loss disability.


Service Connection Claims

Service connection is granted for a disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir. 2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)(holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection nonetheless may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  


Residuals of a TBI

The Veteran contends that service connection is warranted for residuals of a TBI, to include chronic headaches and a back disability, as the TBI was incurred during a period of active service.  After review of the complete record, the Board finds that the Veteran does not have any residuals of a TBI and has not manifested any residuals at any time during the claims period.  Although the evidence establishes that he sustained a head injury and TBI during active duty service, the evidence also clearly establishes that the condition resolved and has not resulted in any residual disability, including the claimed headaches and back pain.  

Service treatment records establish that the Veteran was involved in a motorcycle accident in August 1976 during a period of active duty.  He was treated in the emergency room (ER) of an unidentified hospital for a broken right collar bone.  Two weeks later, the Veteran received follow-up treatment for the fractured right clavicle in the orthopedic clinic at Keesler Air Force Base Medical Center.  He was seen for several follow-up treatments for his broken clavicle, but there is no indication of complaints or treatment for a head injury.  Nevertheless, the Veteran is competent to report that he received a head injury in the 1976 motorcycle accident and the Board will resolve all doubt regarding the in-service injury in his favor.  Based on the Veteran's reported history, an April 2016 VA examiner also diagnosed an in-service TBI resulting from the August 1976 motorcycle accident.  To the extent the Veteran reports incurring several other less severe head injuries during service, the Board will find these incidents also occurred.  

The evidence therefore establishes that the Veteran received a TBI and head injuries during a period of active duty service.  However, it is not enough merely to show a relevant injury in service; the evidence must also establish a chronic (meaning permanent) disability due to that injury.  Under VA law, the cornerstone of a valid claim for service connection is competent and credible evidence of the present existence of the disability claimed.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability."); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement of a current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  

Thus, despite the Board's finding that a TBI occurred during service, the record must also establish the Veteran has a chronic residual disability from the TBI at some point during the claims period, i.e., during the period since November 2008 when the Veteran filed his claim for service connection for residuals of a TBI.

The weight of the post-service evidence establishes that the Veteran has not manifested any residuals of a TBI at any time during the pendency of this claim.  He first reported sustaining a TBI in the November 2008 claim for compensation, received more than 30 years after the initial head injury during service.  VA examiners in April and May 2016 also concluded that the Veteran did not incur any residuals from the in-service TBI, to include chronic headaches and a back condition.  The Veteran was diagnosed with migraine headaches, various spinal conditions, and inactive right lumbar radiculopathy, but the examiners found there was no medical evidence these disabilities were posttraumatic in origin.  In a May 2016 medical opinion report, rendered following review of the complete claims file and all the April 2016 VA examinations, a VA physician specifically found that the Veteran had no residuals from a TBI.  The physician noted that the Veteran's treatment records did not actually confirm the presence of any in-service head injury, though a TBI was presumed based on the Veteran's reports, and there was simply no indication or documentation that the Veteran's back pain and subjective headaches were posttraumatic in nature and related to an in-service TBI.  The VA examiners therefore did not find any present-day disability associated with the head injury that occurred during the Veteran's service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

With respect to the specific disabilities claimed by the Veteran as due to the head injury in service, namely, a chronic headache disorder and conditions of the spine, the Board finds that these disabilities are not in fact residuals of a TBI.  Service treatment records do not document any complaints or treatment of headaches or back pain following the August 1976 motorcycle accident, and the Veteran specifically denied experiencing frequent or severe headaches and recurrent back pain during an August 1984 examination associated with his National Guard service.  At that time, the Veteran reported his involvement in a motorcycle accident and the incurrence of a fractured collar bone, but made no mention of a head injury, headaches, or back pain.  Private treatment records also show that the Veteran was involved in another motor vehicle accident in January 1989 when he was injured by the car's steering wheel.  He was treated for a cervical injury and facial contusions in a private hospital's ER.  

Subsequent private treatment records document findings and complaints of headaches and back pain, but do not link these conditions to an in-service TBI.  None of the Veteran's treating physicians have associated the Veteran's headache and back pain with an in-service head injury, and treatment records do not reflect that the Veteran has ever provided a history of a head injury associated with service to his private doctors.  In addition, there is no medical or lay evidence of the claimed TBI residuals until August 1992, more than 15 years after the 1976 head injury, when the Veteran reported a history of frequent headaches on an August 1992 National Guard examination.  At that time, he also denied any history of head injuries and denied experiencing recurrent back pain.  The examination report includes a finding of cluster versus migraine headaches treated by an outside physician.  Three months later, in November 1992, the Veteran was seen by a private doctor with complaints of severe intermittent headaches for 11 years, dating the onset of the condition to approximately 1981.  The Veteran also reported experiencing some pain in the upper back, marking the first complaint of back pain in the record.  The Veteran continued to receive private treatment for headaches and back pain and was diagnosed with thoracic disc protrusions and left spinal cord compression in November 1999 based on a spinal MRI.  CT scans of the Veteran's brain in November 1992 and March 1998, as well as a head MRI in November 2007 were negative for abnormalities.  Therefore, while the Veteran clearly has headache and back disabilities, the record contains no medical evidence associating these conditions with the August 1976 in-service head injury, any other in-service event, or indicating that they have a posttraumatic etiology.   

The Board has also considered the statements of the Veteran that he has experienced residuals of an in-service TBI during the claims period.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, whether lay evidence is competent and sufficient to establish a diagnosis is a fact issue to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, the Board finds that the Veteran is not competent to diagnose his complaints or symptoms as residuals of a TBI sustained during active service.  He is competent to identify and explain the symptoms he observes and experiences, but the disability at issue in this appeal requires more than simple observation of symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  TBIs are by their very nature complex disabilities involving varied symptoms that can affect the neurologic, psychiatric, and other systems of the body.  The Veteran's complaints of headaches and back pain are not symptoms solely associated with TBIs and the Board finds that the Veteran is simply not competent to diagnose conditions as residuals or consequences of an in-service head injury.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011) (indicating the determination of whether lay versus medical evidence is needed to establish causation is a case-by-case determination that is dependent on the specific condition at issue, since some are relatively simple whereas others are notably complex).  His lay statements are also clearly outweighed by the medical opinions provided by the VA examiners.  The weight of the competent and credible evidence establishes that the Veteran does not have a residual of a TBI, to include headaches and a back condition.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (indicating lay evidence must demonstrate some competence and affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

Additionally, to the extent the Veteran reports experiencing chronic symptoms of headaches and back pain since service, the Board finds that these reports are not credible.  The Veteran testified in April 2012 that he has manifested headaches and back pain since the August 1976 motorcycle accident and head injury.  Service connection is possible for chronic disabilities, such as arthritis, under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran has been diagnosed with arthritis of the spine, and while his other claimed TBI residuals are not chronic diseases under 38 C.F.R. § 3.309, his reports of continuous symptoms since service can support the claim under the other provisions of 38 C.F.R. § 3.303.

Lay statements, such as those made by the Veteran, are considered competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).  As explained above, the Board has determined that the Veteran is not competent to link his reported symptoms to an in-service TBI, but he is competent to report the continuous presence of such symptoms since active duty.  The Board must now determine whether the reports of continuous symptoms are credible, as only then do they ultimately have probative value.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

The Veteran's reported history of continuous symptoms of headaches and back pain since service is not credible in light of the contents of the service and post-service treatment records, as well as inconsistencies in his lay statements.  First, service records do not establish the presence of any complaints of headaches or back pain during a period of active duty, to include in the aftermath of the Veteran's August 1976 motorcycle accident.  The only documented treatment following the 1976 incident was for a fractured right clavicle and there is no indication the Veteran experienced symptoms related to a TBI at any time during active duty.  In fact, he specifically denied experiencing headaches and back pain at an August 1984 National Guard examination.  This contemporaneous statement of medical history directly contradicts the Veteran's recent reports of continuous headaches and back pain since 1976.  The Veteran has also never reported a history of head injury to any of his treating physicians, even when receiving medical care for headaches and back pain.  During a November 1992 private examination, he dated the onset of his headaches to 1981, five years after the in-service motorcycle accident.  Thus, the service and post-service records clearly do not support the Veteran's contention that he experienced continuous symptoms of headaches and back pain after his head injury.  Based on the contents of the Veteran's service and post-service records and inconsistencies in his reported history, the Board finds that his contentions regarding continuous symptoms since service are of no probative value.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the 'authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence').  

In conclusion, the Board finds that the weight of the evidence establishes that the Veteran does not have any residuals of an in-service TBI and has not manifested such residuals at any time during the claims period.  The Board has considered the Veteran's lay statements, but finds he is not competent to attribute the symptoms he experiences to a TBI.  His reports of continuous headache and back pain since service are not credible and are outweighed by other evidence of record.  Although the record documents the Veteran's current migraine and spine disabilities, the weight of the competent and credible evidence is against finding that these conditions are residuals of a TBI or due to any other in-service event or injury.  Therefore, service connection must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Residuals of a Fall and Injury to the Left Side

The Veteran also contends that service connection is warranted for residuals of another in-service injury: a fall that occurred while on active duty in Germany in January 2007.  As with the residuals of a TBI also on appeal, the record documents the Veteran's reported injury, but the Board finds that there are no chronic residuals associated with the Veteran's fall and service connection is not warranted. 

Service records do not document the fall reported by the Veteran, but he has provided competent and credible testimony describing the incident.  In various statements to VA, the Veteran described falling down several concrete stairs while deployed in Germany in January 2007.  He fell on his left side, injuring his left shoulder, face, and neck.  The Veteran's account is also supported by a July 2012 statement from a fellow serviceman who witnessed the fall.  The Veteran is competent to report the circumstances and injuries immediately incurred from his in-service injury, and the Board will therefore resolve any doubt in his favor and find that the January 2007 fall occurred. 

Private treatment records dated soon after the Veteran's separation from active duty in July 2007 document treatment for neurological impairment of the upper and lower extremities; however, the competent evidence does not establish the presence of any chronic disability resulting from the January 2007 in-service fall.  In October 2007, the Veteran was seen by a private neurologist with complaints of numbness of the left hand.  He reported a history of a fall in Germany nine months earlier when he fell on his right arm while protecting some electronic equipment he was carrying.   Approximately two weeks after the fall, he noticed the onset of left finger and left toe numbness, progressing to a loss of sensation in the left palm and multiple fingers.  Based on the Veteran's presentation of symptoms, the neurologist suspected a condition of the peripheral nerves or central nervous system was the cause of the Veteran's complaints.  Testing, including an MRI and nerve conduction studies, did not provide any further evidence of a chronic disability.  The November 2007 nerve test showed the left ulnar nerve wave was more prolonged than the median nerve wave, but both were within normal limits and no diagnosis was rendered.  In the end, the private neurologist could not identify any physical cause for the Veteran's complaints of extremity numbness.  

Similarly, VA examinations of the Veteran's neurological and central nervous systems in April 2016 did not reveal any chronic disabilities due to the January 2007 fall.  The examiner noted the Veteran's reports of injuries associated with the fall and current complaints of dizziness with turning his head and tingling and numbness in the upper and lower extremities.  Neurological examination of the Veteran was completely normal, with no motor, reflex, sensory, or nerve deficits.  A nerve conduction study was performed in May 2016, but the only abnormal finding indicated a chronic right lumbar radiculopathy, characterized as inactive and clearly not related to any neurological disability incurred due to a fall in January 2007.  The VA examiner found there was no evidence of upper extremity radiculopathy, neuropathy, or any central nervous system deficits.  

The Board has considered the statements from the Veteran that he has a neurological disability due to the January 2007 fall.  As noted above, lay statements are competent to establish the presence of observable symptomatology and may provide sufficient support for service connection.  See Layno, supra.  However, in this case, the Veteran is not competent to diagnose himself with a chronic neurological condition due to the in-service fall.  The symptoms described by the Veteran could be associated with any number of disabilities or bodily systems and the record does not contain any evidence indicating that the Veteran has the proper training or medical knowledge necessary to make a medical finding in this case.  The determinative issue in this case (i.e. whether the Veteran manifests chronic disabilities) involves a medical diagnosis and there must be competent medical evidence to the effect that the claim is plausible.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board acknowledges that the Veteran s competent to report the subjective pain and loss of sensation he experiences in his upper and lower extremities, but these symptoms, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability for which service connection may be granted.  See Sanchez- Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Thus, the weight of the evidence is against a finding of any current disability associated with the January 2007 in-service fall.  Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim for service connection and it is denied. 


Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As noted above, the case was remanded by the Board in February 2016 for additional evidentiary development.  VA has complied with the remand orders of the Board and provided the Veteran VA examinations and medical opinions in response to his claims in April and May 2016.  The examination reports include a full discussion of the Veteran's current symptoms and impairment.  The examiners also provided adequate medical opinions addressing the nature and etiology of the disabilities claimed for service connection, to include a May 2016 medical opinion specifically finding there are no posttraumatic residuals from the Veteran's in-service TBI.  The Veteran's claims were readjudicated in a May 2016 supplemental statement of the case (SSOC) and VA has therefore fully complied with the remand orders of the Board.  


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied. 

Entitlement to service connection for residuals of a head injury, to include headaches and a back disability, is denied.

Entitlement to service connection for residuals of a fall to the left side, to include neurological impairment of upper and lower extremities, is denied.  



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


